Opinion by
Chief Justice Hobson
Reversing.
On November 9, 1899, Charles P. Porter was adjudged a lunatic in the’ Fleming county court and committed to the Eastern Kentucky Asylum for the *818Insane. On February 20, 1903, this action was brought against him by the asylum. In the first paragraph of the petition a recovery was sought for .keeping him at $150 a year under the statute,, and it was charged that he owned an interest in a certain tract of land, which was prayed to be subjected to the debt. In the second paragraph it was sought to recover for his keeping upon a quantum meruit. A summons whs issued upon the petition, which was executed upon Charles P. Porter and the superintend -dant of the asylum. It was also charged in the petition that his father, Roily Porter, owned an interest In the land, and, he was made a defendant to the .action. A summons was served on the father; but it was only a summons for the father, Roily Porter. 'The lunatic’s name was not in the summons. The court entered judgment in favor of the asylum, and Ihe first question made on the appeal is the sufficiency of the service on the lunatic.
Section 53 of the Civil Code of Practice provides: “If the defendant be of unsound mind the summons must be served on him and one of the following named persons, if residing in the county, viz: on his committee; or, if he have no committee, on his father; or, if he have no father on his guardian'; or, if he have no guardian, 'on his wife; or, if he have no wife, on the person having charge of him.” It will be observed that the statute requires that the summons must be served on the lunatic and on his committee, If he have one or, if he have no committee, on his father. The service is not authorized to be had on the person in charge of him, where’ the lunatic’s father is living and .resides in the county. This suit was brought in Fleming, county. The lunatic’s father was living and resided in the'county, and by the terms *819of the statute the summons must be served on him and on. his father. It is insisted, however, for the appellee that the statute was complied with, as a summons was served on the father. In support of this view we are referred to Cheatham v. Whitman, 86 Ky., 614, 9 Ky. Law Rep., 761, 6 S. W., 595. In that case a summons, was served on an infant and on his father, and the service was held sufficient, although the return on the summons did not show that it was served on the father as the father of the infant. Still it was a summons against the infant, and by the statute the summons against' an infant may be served on the father. But in the case before us the summons which was served on the father was not a summons against the lunatic. The lunatic’s name was not used in the summons. It was simply a summons on the father to appear and answer the suit. It was not a summons which, however it might be served, would bring the lunatic before the court or apprise the person on whom it was served that any interest of the lunatic was involved. The case, therefore, does not fall within the principle laid down in Cheatham v. Whitman. The proceeding against a lunatic is statutory, and to bring the lunatic before the court the statute must be followed; otherwise, great injustice might be done to this unfortunate class of persons.
As the lunatic was not before the court, the court erred in overruling the exceptions to the report of sale, and on the return of the case the court will set aside the judgment and the sale of the lunatic’s land made under it. While the inquest is void if held without notice to the lunatic and without his presence at the trial, this fact is not shown by the inquest held here. The reasonable construction of the record is that the. lunatic was in the custody of the *820court. The law requires his presence at the inquest, and the presumption is that the officer did his. duty. If he was not present at the inquest, this fact may be set up by plea. If the inquest was not void, and if the lunatic was regularly committed to the asylum, then the statute regulates the measure of compensation to be allowed for his keeping, and no deduction can be made for his labor at the asylum. But' if the inquest was void, and a recovery is had bn a quantum meruit, then his' labor at the asylum may be considered in determining what should be paid the asylum for keeping him. The proof taken is hot sufficient to warrant a recovery on a quantum meruit', as it does not show what would be a reasonable allowance for keeping him, or any facts from which this may be determined; but on the record as presented the plaintiff is entitled to recover under the Statute the statutory allowance.
Judgment reversed, and cause remanded for further proceedings consistent herewith.